


THIRD AMENDMENT TO LETTER OF CREDIT AGREEMENT


THIS THIRD AMENDMENT TO LETTER OF CREDIT AGREEMENT (“this Amendment”) dated as
of August 31, 2012 (the “Effective Date”) is entered into by M/I HOMES, INC., an
Ohio corporation (the "Borrower"), and REGIONS BANK, an Alabama banking
corporation (the "Lender").
Recitals
A.    The Borrower and the Lender are parties to a certain Letter of Credit
Agreement dated as of July 27, 2009 as amended by a First Amendment thereto
dated as of August 16, 2010 and by a Second Amendment thereto dated as of August
31, 2011 (as amended, the “Credit Agreement”).
B.    The Borrower has requested that the Lender amend the Credit Agreement to
make certain modifications to the Credit Agreement as set forth herein.
C.    The Lender has agreed to make such modifications, provided that the
Borrower and the Lender enter into this Amendment.
Agreement
NOW, THEREFORE, in consideration of the foregoing recitals and in further
consideration of the mutual agreements set forth herein, the Borrower and the
Lender hereby agree as follows, with such agreements to become effective as of
the Effective Date:
1.Rules of Construction. This Amendment is subject to the rules of construction
set forth in the Credit Agreement.
2.Definitions. Capitalized terms used in this Amendment and not otherwise
defined herein have the meanings defined for them in the Credit Agreement.
3.Representations and Warranties of Borrower. The Borrower represents and
warrants to the Lender as follows:
(a)Representations and Warranties in Financing Documents. All of the
representations and warranties set forth in the Financing Documents are true and
correct on and as of the Effective Date, except to the extent that such
representations and warranties expressly relate to an earlier date.
(b)No Default. As of the Effective Date, the Borrower is in compliance with all
the terms and provisions set forth in the Financing Documents on its part to be
observed or performed, and no Event of Default, nor any event that upon notice
or lapse of time or both would constitute such an Event of Default, has occurred
and is continuing.
(c)Borrower's Organizational Documents. The Borrower's organizational documents
have not been amended since July 27, 2009.
4.Amendments to Credit Agreement.
(a)    Recital A of the Credit Agreement shall be amended to read, in its
entirety, as follows:
A.    Borrower has asked the Bank to issue, at any time and from time to time,
irrevocable standby letters of credit (the "Letters of Credit") in favor of the
beneficiaries identified by Borrower (the “Beneficiaries”) in a form customarily
used or otherwise approved by the Bank in an aggregate amount not to exceed
$5,000,000 (the “Commitment”).
(b)    The definition of “Termination Date” set forth in Section 1.1 of the
Credit Agreement shall be amended to read, in its entirety, as follows:
“Termination Date” shall mean August 31, 2013.
1.    Fees and Legal Expenses. The Borrower hereby agrees to pay all reasonable
invoiced legal costs and expenses incurred in connection with the review,
analysis and preparation of this Amendment. Such expenses and legal costs shall
be payable upon the execution of this Amendment and shall be non-refundable.
2.    References in Financing Documents. All references in the Financing
Documents to the "Credit Agreement" shall mean the Credit Agreement as amended
by this Amendment.
3.    Financing Documents to Remain in Effect. Except as specifically modified
by this Amendment, the Credit Agreement and the other Financing Documents shall
remain in full force and effect in accordance with their respective terms.
4.    No Novation, etc. Nothing contained in this Amendment shall be deemed to
constitute a novation of the terms of the Financing Documents, nor impair any
liens granted to the Lender thereunder, nor release any obligor from liability
for any of the Obligations, nor affect any of the rights, powers or remedies of
the Lender under the Financing Documents, nor constitute a waiver of any
provision thereof, except as specifically set forth in this Amendment.
5.    Governing Law, Successors and Assigns, etc. This Amendment shall be
governed by and construed in accordance with the laws of the State of Alabama
and shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns.
6.    Headings. The descriptive headings of the sections of this Amendment are
for convenient reference only and shall not be deemed to affect the meaning or
construction of any of the provisions hereof.
7.    Entire Agreement. This Amendment constitutes the entire understanding to
date of the parties hereto regarding the subject matter hereof and supersedes
all prior and contemporaneous oral and written agreements of the parties thereto
with respect to the subject matter hereof.
8.    Severability. If any provision of this Amendment shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
9.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which so executed shall be deemed an original, but all
such counterparts shall together constitute but one and the same instrument.
10.    No Waiver. Nothing contained herein shall be construed as a waiver or
acknowledgement of, or consent to any breach of or Event of Default under the
Credit Agreement and the Financing Documents not specifically mentioned herein,
and the waivers and consents granted herein are effective only in the specific
instance and for the purposes for which given.
11.    Effect of this Amendment. This Amendment amends and supplements the
Credit Agreement and shall be construed as if it were a part thereof for all
purposes. Any representation or warranty contained herein that shall prove to be
false or misleading in any material respect at the time made shall constitute an
Event of Default under the Credit Agreement and the other Financing Documents in
accordance with the Credit Agreement as if such representation or warranty had
been contained in the Credit Agreement, and any default by the Borrower in the
performance or observance of any provision of this Amendment shall constitute an
Event of Default under that section as if such provision had been contained in
the Credit Agreement.
[Remainder of page intentionally left blank]




IN WITNESS WHEREOF, the Borrower and the Lender have caused this Amendment to be
executed and delivered by their duly authorized representatives to be effective
as of the Effective Date.




M/I HOMES, INC.




By                        
Title:                     






REGIONS BANK




By                            
Its:                        


















































[Signature Page to Third Amendment to Letter of Credit Agreement]


